Citation Nr: 0832637	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the assignment of an initial compensable 
evaluation of a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.Snyder, Associate Counsel 






INTRODUCTION

The veteran had active service from July 1961 until July 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.   


FINDING OF FACT

An audiometric evaluation for bilateral hearing in December 
2006 revealed a level I hearing acuity of the right ear and 
level III hearing acuity of the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100, Tables VI, VIa, VII (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2007 that fully addressed 
all notice elements.  Indeed, as this is an appeal for an 
initial rating claim arising from a grant service connection 
in a December 2006 rating decision, the notice that was 
provided before service connection was granted was legally 
sufficient and VA' duty to notify the in this case has been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006);  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records (STRs) and VA outpatient treatment records 
(OTRs).  The veteran submitted lay statements in support of 
his claim.  Additionally, the veteran was afforded a VA 
audiological examination in December 2006.

The Board also notes that the veteran, in his June 2007 
Notice of Disagreement and October 2007 Substantive Appeal 
(Form VA 9), argued that his hearing test was conducted 
improperly and another examination should be afforded.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the 
Court acknowledged that the Secretary had provided guidance 
and implemented policies to ensure audiometric testing 
results were diagnostically and clinically sound.  The 
veteran has offered no expert medical evidence demonstrating 
that an audiometric test wherein the veteran was instructed 
to raise his hand even when he thinks he hears a sound 
results inaccurate, misleading, or clinically unacceptable 
test results.  Martinak v. Nicholson, 21 Vet. App. at 456 
(citing Marciniak v. Brown, 10 Vet. App. 198 (1997) (noting 
that even if an examination was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination).  Nor has the 
veteran offered any expert medical evidence demonstrating 
that an alternative testing method exists and that such 
method is in use by the general medical community.  The 
veteran has simply offered his own unsubstantiated lay 
opinion as to the impropriety of this testing method.  Id. 
See also Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In addition, the Board finds that the most recent December 
2006 VA examination is adequate for rating purposes.  The 
examiner reviewed the veteran's claims file, noted that the 
veteran experienced hearing difficulty, especially 
"understanding speech in degraded listening environments," 
and conducted an authorized audiometric test.  Because the 
examiner elicited information from the veteran concerning the 
functional effects of his disability, compliance with all 
applicable regulatory provisions was accomplished. See 
Martinak v. Nicholson, 21 Vet. App. at 454-55; See also 38 
C.F.R. §§ 4.1, 4.2, 4.10.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

The RO initially granted service connection for bilateral 
hearing loss in a December 2006 rating decision.  At that 
time, a noncompensable evaluation was assigned to the 
veteran.  In June 2007 the veteran filed a notice of 
disagreement and sought an increased rating concerning his 
service-connected bilateral hearing loss and this appeal 
follows.  

The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  A more recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The VA 
examinations' factual findings are detailed below. 

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2007).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  Under 
38 C.F.R. § 4.86(a), when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000, 
Hertz) is 55 dBs or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. 

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
dBs or less at 1000 Hertz and 70 dBs or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIa*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The issue before the Board is whether the veteran is entitled 
to an increased evaluation above the noncompensable (0 
percent) rating.  The veteran was examined by VA in December 
2006.  The report shows that he exhibited pure tone 
thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
80
56
LEFT
35
60
65
80
60


The puretone threshold average for the right ear was 56 dBs.  
The puretone threshold average for the left ear was 60 dBs.  
Speech audiometry revealed speech recognition ability of 96% 
in the right ear and of 86% in the left ear.  

The mechanical application of the above results compels a 
numeric designation of I in the right ear and III in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the designation of 
I in the right ear and III in the left ear requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VII of 
38 C.F.R. § 4.85.  Additionally, the provisions of 38 CFR 
4.86 are inapplicable in this case because none of the VA 
examinations demonstrated puretone thresholds at each of the 
four specified frequencies was 55 dBs or more or that the 
puretone threshold at 1,000 Hertz was 30 dBs or less and that 
the threshold at 2,000 Hertz was 70 dBs or more.  

In June and September 2006 and August and October 2007, the 
veteran submitted lay statements.  All the statements 
explained that the veteran had difficulty hearing due to his 
active duty service.  However, as a layperson the veteran is 
only competent to report observable symptoms not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions offered by the veteran detailed above.  The clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85 Diagnostic Code 6100 (2007).  The clinical findings 
do not fall within exceptional patterns of hearing impairment 
as defined by regulation.  Therefore, the Board concludes 
that a compensable evaluation is not warranted for the 
veteran's bilateral hearing loss disability.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings, as stated above, are appropriate.  However, in the 
present case, the veteran's symptoms of hearing loss remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased compensable evaluation for a bilateral hearing 
loss disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


